The application is GRANTED. The Court shall separately approve each of the
proffered judgments on consent. Upon entry of judgment, the Clerk of Court is
respectfully directed to terminate defendants Brauser, Grander Holdings, Inc.,
O'Rourke, ATG Capital LLC, Stetson, and Stetson Capital Investments Inc. The
Clerk is directed to maintain HS Contrarian Investments, LLC as a defendant in this
case.

Due to the judgments to be entered against Brauser and Grander Holdings, Inc., their
motion to dismiss and motion for oral argument are DENIED as moot. The Clerk is
respectfully directed to terminate the motions, Doc. 144 and Doc. 164.




           Mar. 6, 2020
